Citation Nr: 1031219	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
schizoaffective disorder, anxiety, and depression, also claimed 
as secondary to service-connected generalized dermatophytosis and 
dermatitis.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to November 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
January 2008, the RO denied the claim for entitlement to a TDIU 
rating, and November 2008, the RO denied service connection for 
PTSD.

In a September 2009 appeal, the Veteran requested a hearing 
before the Board.  However, in September 2009 and February 2010 
written statements, the Veteran withdrew his hearing request.  
Thus, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

The Veteran contends that additional treatment records are 
outstanding.  In January 2009, the Veteran indicated that he 
attends group therapy with Dr. Fairchild twice a month.  As the 
most recent private treatment records associated with the claims 
file are dated in January 2009, any subsequent treatment records 
should be obtained.

Next, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  With respect to 
notice, the pertinent statute provides that, upon receipt of a 
complete or substantially complete application, VA must notify 
the claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  
Since the regulations regarding service connection for PTSD have 
changed, the Veteran should be informed of the new regulations 
and they should be considered in adjudicating his claim.

The Veteran contends that he has PTSD, related to alleged combat 
stressors during service in Taiwan, warranting service 
connection.  Alternatively, he contends that he has an acquired 
psychiatric disorder that is related to his service-connected 
generalized dermatophytosis and dermatitis.

The Veteran's service treatment records are devoid of findings, 
complaints, symptoms, or diagnoses attributable to any 
psychiatric disorder.  With respect to the Veteran's service 
personnel records, in November 2008 VA made a formal finding of 
the unavailability of the personnel records as they were 
presumably destroyed in a fire.  VA determined that all efforts 
to obtain those records had been exhausted and that further 
attempts to locate the records would be futile.  The Veteran's 
form DD 214 reflects a military occupational specialty of radio 
operator and does not indicate that the Veteran participated in 
combat.  In November 2008, VA made a formal finding that the 
Veteran's stressors could not be verified because he did not 
provide relevant information with sufficient specificity about 
the claimed stressors capable of verification.

Post-service treatment records reflect diagnoses of acute 
paranoid reaction; schizophrenic paranoid type in tenuous 
remission; paranoid disorder; and anxiety disorder.

A private treatment record dated in January 1985 indicates that 
during employment in 1970, the Veteran developed paranoid 
delusions over a several month period for which he was 
hospitalized in August 1970.  An April 1985 report indicates a 
history of employment as a radar control officer for a commercial 
airline during which the Veteran was unable to handle the 
pressure and developed a severe manic depressive disorder in 
early 1970, at which time he was diagnosed with manic depressive 
disorder.

In February 1986 and October 1988, Dr. McC opined that the 
Veteran's service-connected skin condition interacted with other 
factors to contribute substantially to his chronic anxiety and 
depression.  The physician further opined that a substantial 
portion of the Veteran's current anxiety problem was service-
related.  In October 1988, Dr. L opined that the Veteran's 
anxiety disorder began during his service and was aggravated by 
his employment after service.

On VA mental disorders examination in September 2005, the Veteran 
presented with a history of extreme anxiety during childhood that 
continued during his service.  It was noted that the Veteran 
served as a radio operator and an air traffic controller during 
service and that he suffered from anxiety, nervousness, and 
depression.  He later retired from civilian employment in 1972 
due to a psychiatric condition.  The Veteran was diagnosed with 
schizoaffective disorder, depressed type, that the examiner 
opined had severely affected his functioning.  The Veteran failed 
at college, could not continue his military career, and retired 
from employment due to his inability to handle the pressures of 
employment.  The examiner opined that the Veteran's 
schizoaffective disorder was not at least as likely as not due to 
his service-connected dermatitis.

In February 2008, the Veteran underwent a private psychological 
evaluation conducted by Dr. F.  The Veteran contended that during 
service in Taiwan that he was part of a contingent of fifteen to 
twenty radio-telephone operators that were almost killed by a 
Chinese driver who went over the edge of a cliff and into a pond.  
He alleged that they were issued weapons and told to defend 
themselves or be overrun by the Communists and that he feared for 
his life daily.  The Veteran also alleged that he attended a 
party at Chiang Kai-shek's home after which he and his unit were 
attacked by mortars.  The Veteran further alleged that he almost 
lost his life during a cyclone that destroyed the entire Army 
base.  The Veteran was diagnosed with generalized anxiety 
disorder.  In December 2008, Dr. F opined that there was a 
definite relationship between the Veteran's anxiety, depression, 
and suspiciousness and his service.  A diagnosis of PTSD was 
assigned.

On VA mental disorders examination in August 2009, the examiner 
confirmed an unfavorable September 2005 diagnosis and opinion.  
The examiner also noted that the Veteran did not give much weight 
to any military trauma and described only one vehicle accident 
during service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Although the Veteran is competent to report the onset of 
psychiatric symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current psychiatric disability to his active service 
or to his service-connected generalized dermatophytosis and 
dermatitis.  As any relationship remains unclear to the Board, 
the Board finds that another VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  This remand will allow service connection for 
all current psychiatric disorders to be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The examiner on remand should 
specifically reconcile the opinion with the February 1986, 
October 1988, and February 2008 private opinions; September 2005 
and August 2009 VA examinations and opinions, and any other 
opinions of record.

Next, in May 2007 the Veteran filed a claim for a TDIU rating.  
Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 60 percent rating for generalized 
dermatophytosis and dermatitis.  The combined disability rating 
is 60 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2009).  Therefore, the Veteran meets the minimum schedular 
percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2009).  The 
remaining question before the Board therefore is whether the 
Veteran's service-connected disability nevertheless prohibits him 
from sustaining gainful employment, such that a TDIU rating may 
be assigned on an extraschedular basis.

In October 1974 and September 1994, Dr. McClane opined that the 
Veteran is disabled from gainful employment and is totally and 
permanently disabled psychiatrically.  In November 2007, Dr. 
Lagergren opined that the Veteran is unable to hold down gainful 
employment due to his service-connected disability[y].  In 
February 2008, Dr. Fairchild opined that the Veteran's anxiety 
and paranoia preclude him from employment.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected disability, 
is no longer able to be employed or whether he is more generally 
unemployable.  It does not appear that an examiner has yet been 
asked to render an opinion as to the overall effect of the 
Veteran's service-connected disability alone on his ability to 
obtain and retain employment.  Therefore, the prudent and 
thorough course of action is to afford the Veteran an examination 
to ascertain the impact of his service-connected disability on 
his unemployability.  The examiner on remand should specifically 
reconcile the opinion with the October 1974, September 1994, 
November 2007, February 2008, and December 2008 private opinions, 
and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3), effective July 12, 2010.

2.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Dr. Fairchild dated 
since January 2009.  All attempts to secure 
the records must be documented in the claims 
folder.

3.  Schedule a VA examination to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD, 
schizoaffective disorder, anxiety, and 
depression.  The examiner should review the 
claims file and should note that review in the 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with the other opinions of record, including 
the February 1986, October 1988, and February 
2008 private opinions; and September 2005 and 
August 2009 VA examinations and opinions.  The 
rationale for all opinions should be provided.  
Specifically, the examiner should address the 
following:

(a)  Assign a diagnosis for each 
psychiatric disorder the Veteran currently 
manifests, to include PTSD, schizoaffective 
disorder, anxiety, depression, or other 
disorders, if present.  Provide a full 
multiaxial diagnosis pursuant to DSM-IV.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including PTSD, schizoaffective disorder, 
anxiety, and depression, pre-existed the 
Veteran's service?

(c)  If so, is it at least as likely as not 
(50 percent or more probability) that any 
preexisting psychiatric disorder underwent 
a permanent increase in severity during or 
as a result of his service?  The examiner 
should state whether any permanent increase 
in the underlying pathology was due to 
normal progression of the disorder.

(d)  For each psychiatric disorder the 
Veteran currently presents which the 
examiner concludes did not pre-exist the 
Veteran's service (based on clear and 
convincing evidence), the examiner should 
opine as to whether it is at least as 
likely as not (50 percent or more 
probability) that the psychiatric disorder 
was incurred in or is due to or the result 
of the Veteran's service or was present 
during his service.  Each current 
psychiatric disorder which did not pre-
exist the Veteran's service should be 
addressed separately.  The examiner must 
consider the Veteran's statements regarding 
the incurrence of a psychiatric disorder, 
and his statements regarding the continuity 
of symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(e)  If a DSM-IV diagnosis of PTSD is 
warranted, is it at least as likely as not 
(50 percent or more probability) that any 
of the stressors claimed by the Veteran are 
related to his fear of hostile military or 
terrorist activity during service?

"Fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f) (2010).

(f)  Is it as likely as not (50 percent 
probability or more) that any psychiatric 
disorder is proximately due to or the 
result of service-connected generalized 
dermatophytosis and dermatitis?

(g)  Is it as likely as not (50 percent 
probability or more) that any psychiatric 
disorder has been aggravated (permanently 
worsened in severity beyond the natural 
progression of the disorder) by service-
connected generalized dermatophytosis and 
dermatitis?

4.  After adjudication of each outstanding 
claim for service connection, schedule the 
Veteran for appropriate examination(s) to 
ascertain the impact of his service-connected 
disability/disabilities on his employability.  
The claims folder should be reviewed.  

Each examiner should evaluate the effect of 
the service-connected disability for which 
the examiner is designed to conduct 
examination.  The examiner should describe 
which tasks expected in employment would be 
impaired by the service-connected 
disability/disabilities addressed in the 
examination.  The examiner who conducts 
examination addressing impairment of 
employability due to skin disability should 
describe the effect of the Veteran's service-
connected generalized dermatophytosis and 
dermatitis, without consideration of the 
Veteran's nonservice-connected disabilities, 
on the Veteran's ability to secure or follow 
a substantially gainful occupation.  The 
rationale for any opinion must be provided.

5.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

